Citation Nr: 1629184	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent thereafter, for the service-connected low back strain with osteoarthritis.

2.  Entitlement to a separate rating for a bilateral lower extremity neurological disability, as secondary to the service-connected low back disability.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for left shoulder impingement (non-dominant).

5.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 2006, with additional four months of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2013 ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The February 2009 rating decision, in relevant part, denied higher ratings for the low back and the left knee.  The Board previously considered these issues in September 2013, when it denied a higher rating for the left knee and remanded the issue of a higher rating for the low back for additional development.  

The November 2013 rating decision, in relevant part, granted service connection for PTSD, with an initial rating of 30 percent from August 21, 2012, forward; denied higher ratings for left shoulder impingement and right knee osteoarthritis; and denied service connection for bilateral hearing loss and tinnitus.  In December 2013, the Veteran appealed these decisions, including the rating assigned for PTSD.  Then, in his March 2015 substantive appeal, he requested a Board hearing for these five issues.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript is of record. 

In April 2016, the Veteran submitted a claim for several issues, including entitlement to a TDIU, partially based on the service-connected back disability.  Notwithstanding, a claim for a TDIU is already under the Board's jurisdiction as part and parcel of the appeal from the rating assigned for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also in April 2016, the Veteran submitted a formal claim of service connection for a bilateral lower extremity sciatic nerve disability, as secondary to the service-connected low back disability.  Insofar as the rating criteria for the spine provides for separate evaluations for objective neurologic abnormalities, the issue of a separate award of service connection for the claimed neurological disability is under the Board's jurisdiction as part and parcel of the underlying claim of a higher rating for the back.  Note (1) of the General Rating for Diseases and Injuries of the Spine.

The issues of a rating in excess of 50 percent for PTSD, higher ratings for the left shoulder and the right knee, a separate award of service connection for a bilateral lower extremity neurological disability (as secondary to the service-connected low back disability), service connection for bilateral hearing loss, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to October 1, 2010, the Veteran has demonstrated flexion of the thoracolumbar spine between 60 and 85 and combined range of motion between 120 and 235 degrees, considering additional functional limitation due to repetitive movement.  The record does not show muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No incapacitating episodes with a total duration of at least two weeks were shown.  

2.  From October 1, 2010, forward, the Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 30 degrees or more of forward flexion without additional impairment after repetitive use, with no ankylosis; and no incapacitating episodes with a total duration of at least four weeks were shown.

3.  The evidence shows that the Veteran underwent in-patient VA treatment for his PTSD for a period exceeding 21 days.

4.  For the entire appeal period, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

5.  The weight of the evidence favors a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSIONS OF LAW

1.  Prior to October 1, 2010, the criteria for a rating in excess of 10 percent for the service-connected low back strain with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  From October 1, 2010, forward, the criteria for a rating in excess of 20 percent for the service-connected low back strain with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for a temporary total disability rating based on hospital treatment for PTSD have been met.  38 C.F.R. § 4.29 (2015).

4.  The criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claims in December 2008 and June 2013, prior to the relevant rating decisions.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.

VA provided VA examinations in December 2008, October 2010, and April 2014 to determine the severity of the Veteran's low back disability.  There is no argument or indication that these examinations, particularly the most recent one, are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

      1.  Low Back Disability

The Veteran is seeking a higher rating for his service-connected thoracolumbar spine disability.  Service connection for low back strain was established in a March 2006 rating decision, which assigned a rating of 10 percent, effective February 1, 2006.  The issue has since been recharacterized to include osteoarthritis.

The current appeal stems from a November 2008 claim for an increased rating.  During the appeal period, the Veteran's spine disability has been rated as 10 percent disabling prior to October 1, 2010, and as 20 percent disabling from that date forward under Diagnostic Code 5237, for lumbosacral strain.  38 C.F.R. § 4.71a.  

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

A December 2008 VA examination shows complaints of constant aching to sharp low back pain with radiation into the mid and upper back and both hips and legs.  Pain could flare to level 10 due to activity and could last three hours.  Precipitating factors included bending over and prolonged walking, standing and sitting in one position (e.g., driving).  During flare-ups, the Veteran had shooting pain into both hips and legs, and had to limit the time spent on his feet.  He reported being able to walk for an hour before developing significant back pain.  He had forward flexion to 80 degrees with more pain at the extreme.  Combined range of motion was to 215.  There was no change in pain or range of motion upon repeated and resisted testing of the spine and no additional limitation was noted.  While there was tenderness of the spine with palpation, physical examination reflected no spasms or guarding, with preserved spinal contour.  

An October 2010 VA examination shows complaints of sharp, aching pain in the lower back, radiating down into buttocks and both thighs.  The Veteran reported two incapacitating episodes during the last 12 months.  Physical examination shows guarding and limping, with abnormal spinal curvatures, but no ankylosis.  Range of flexion was to 50 degrees.  There were no additional limitations after repetitive use.  No neurological symptoms were noted.

At an April 2014 VA examination the Veteran denied flare-ups.  Range of motion testing showed forward flexion to 50 degrees.  The Veteran was not able to perform repetitive use testing due to severity of low back pain with flare-ups.  The examiner, however, noted that the Veteran reported no additional limitation of function or range of motion.  The examiner did not note signs or symptoms of radiculopathy.  There was no ankylosis or intervertebral disc syndrome.

Clinical records throughout the appeal reference back pain but contain no specific findings to evaluate the severity of the disability under the diagnostic criteria.

Based on the above, the Board finds that higher ratings are not warranted at any time during the appeal period.  

For the period prior to October 1, 2010, a rating in excess of 10 percent is not warranted as the evidence shows forward flexion to 80 degrees and a combined range of motion of 215.  Consequently, there is no evidence of forward flexion to 60 degrees or less, or a combined range of motion of 120 degrees or less, to warrant a rating of 20 percent.  Similarly, there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, o abnormal kyphosis.  Similarly, there is no evidence of incapacitating episodes having a total duration of at least two weeks.

For the period from October 1, 2010, a rating in excess of 20 percent is not warranted as there is no evidence of forward flexion limited to 30 degrees, ankylosis, or incapacitating episodes having a total duration of at least four weeks.  Rather, the evidence shows forward flexion to 50 degrees.  Although the Veteran has reported pain on use, two VA examiners, based on both physical examination and reports from the Veteran, have concluded that the pain does not result in additional range of motion limitations.

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  For the reasons explained in the Remand section, the Board is remanding the issue of a separate award of service connection for a bilateral lower extremity neurological disability for further development.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted beyond already established, as the Veteran's symptomatology remained relatively stable during the relevant portions of the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the weight of the evidence is against a rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent from October 1, 2010, forward.  

      2.  PTSD

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder. 

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014, as was the case here.  This version of the DSM no longer relies on Global Assessment of Functioning (GAF) scores and thus such evidence will not be considered in evaluating the claim.

Service connection for PTSD was established in the November 2013 rating decision, which assigned an initial rating of 30 percent, effective August 21, 2012.  The Veteran is appealing the rating assigned.  

At the outset, the Board notes that VA treatment records show that the Veteran was admitted into a post-traumatic stress residential rehabilitation treatment program on November 27, 2012.  He was discharged on January 22, 2013.

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29 when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days.  38 C.F.R. § 4.29.  The evidence shows that the Veteran required in-patient treatment for his service-connected PTSD for a period exceeding 21 days.  As such, the Board finds that entitlement to a temporary total disability rating is warranted.  The Board finds that this determination is within its jurisdiction in evaluating the disability on appeal.

For the remainder of the appeal period, and resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 50 percent for PTSD for the reasons discussed immediately below.  As explained in the Remand section, the Board is remanding the issue of a rating in excess of 50 percent for PTSD, for additional development.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A July 2013 VA examination reflects symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he retired in 2006 and, after his retirement, worked as an instructor for BAE for about three or four years, but had not worked since then.  He reported that he had three children from his first marriage and that he periodically saw his grandchildren.

VA treatment records show that the Veteran received treatment for his mental health disability during the appeal period.  See CAPRI records, received November 12, 2013 (in Virtual VA).  In June 2012, the Veteran reported increased symptoms of anxiety and depression, sleep difficulties, constantly feeling on edge, increased anger and irritability.  He stated that symptoms had become so distressing that he had to quit his job one month earlier.  In August 2012, he reported sleep difficulties, anger (easily triggered), verbal outbursts toward his wife and friends, anhedonia, social isolation, inability to concentrate, and occasional changes in appetite.  He further reported that it was difficult to be around others, that he felt as if someone was out to harm him and must remain on constant guard.  He endorsed shortness of breath when in public, but denied other symptoms of panic attacks.  He denied suicidal ideation and described his wife as his reason for living.  He also denied psychotic symptoms.  He lived with his wife of 25 years, had three grown up children, with whom he maintained fair contacts.  He reported having worked as a military instructor, but had quit three months earlier due to mental health.  

In September 2012, the Veteran was scheduled for admission into a post-traumatic stress residential rehabilitation treatment program.  He was admitted on November 27, 2012.  At the time of admission, he reported suffering from intrusive thoughts, nightmares, hypervigilance, irritability, and avoidance both social and of triggers.  He also reported anxiety, insomnia, anhedonia, and occasional bouts of depression.  He denied suicidal ideation, as well as psychotic or manic symptoms.  The Veteran was discharged on January 22, 2013.  Shortly prior to discharge, the Veteran's self-report measures showed minimal improvement in both depression and PTSD symptoms.  The Veteran acknowledged that he continued to struggle with depressed mood.  Nevertheless, he noted particular improvement with communication.  Id.

In February 2013, the Veteran reported isolation and irritability, sad mood, anhedonia, poor appetite, poor concentration and lethargy, thoughts of harming himself (but denied intent or plan), anger issues (manifested as yelling).  He denied suicidal ideation or becoming physical with family or others.  In April 2013, he reported three to four hours of sleep, nightmares, intrusive memories and flashbacks, anxiety in social/crowded situations, panic attacks, hyperarousal, depression, irritability, and emotional distancing.  In August 2013, he reported that he was still having outbursts.  In May 2014, he reported increased symptoms after an active shooter event in Fort Hood.  He stated that he rarely left his home and had observed an increase in his irritability.  His wife expressed concern about his inactivity.  In October 2014, he reported being concerned about his anger and potential to "go off" on people, so he elects to stay home.  Subsequent VA treatment records show continued group therapy and psychological treatment.  Id.; see also VA treatment records, received February 17, 2015 (in VBMS).

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 50 percent rating during the relevant time period.  

As already stated, the Board will defer adjudication of the issue of a rating in excess of 50 percent for PTSD, as the Veteran has reported an increase in the severity of his mental health disability.  See April 2016 Board hearing transcript at 5.

Service Connection for Tinnitus

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered organic diseases of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A July 2013 VA examination shows that the Veteran reported recurrent tinnitus.  He is competent to identify tinnitus, as this condition is observable by his own senses.  Accordingly, the Board finds that a current disability has been shown.  

The Veteran believes that his tinnitus is related to hazardous noise exposure in service.  His reported exposure to equipment, engine, and arms noise is consistent with his military occupational specialty of Bradley linebacker crewmember.  See DD Form 214.  Thus, hazardous noise exposure is conceded.

In his April 2016 Board hearing, he indicated that he first noticed ringing in his ears in service, particularly, after periods of gunnery.  He added that he experienced ringing after separation from service and that it had never really went away.  As already stated, the Veteran is competent to identify tinnitus and report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  At the July 2013 VA examination, the Veteran stated that his tinnitus had been going on for three or four years.  Insofar as this statement contradicts the report of symptoms since service, the Board resolves any doubt as to this aspect in favor of the Veteran.

In sum, resolving doubt in favor of the Veteran, the Board finds that the Veteran's symptoms started in service and that such symptoms have continued since then.


ORDER

Entitlement to a rating in excess of 10 percent for the lumbar spine, prior to October 1, 2010, is denied.

Entitlement to a rating in excess of 20 percent for the lumbar spine, from October 1, 2010, forward, is denied.

Entitlement to a temporary total disability rating based on hospitalization for PTSD is granted. 

Entitlement to a rating of 50 percent for PTSD is granted.

Service connection for tinnitus is granted.


REMAND

As explained above, the Board is awarding a higher rating of 50 percent for PTSD.  At the Board hearing, the Veteran stated that his disability had worsened since the July 2013 VA examination.  See April 2016 Board hearing transcript at 5.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  For this reason, the Board is remanding the issue of a rating in excess of 50 percent for PTSD for additional development, in the form of a new VA examination.

With regard to the issue of a separate award of service connection for a bilateral lower extremity neurological disability, as associated with the service-connected low back disability, the Veteran has reported back pain that radiates into his buttocks and thighs.  VA examinations do not show any objective finding of radiculopathy or any other neurological abnormality.  In contrast, private treatment records show a diagnosis of radiculopathy.  Specifically, a January 2008 private treatment note shows a diagnosis of radiculopathy, based on an MRI that showed a disk bulge with nerve impingement to the left at S1.  See also private treatment from February 2009, February 2010, and June 2014.  Further, a February 2012 private treatment note shows a diagnosis of possible radiculopathy L5-S1 on the right side.  Similarly, a January 2016 letter from a private provider (received February 2016) notes a diagnosis of lumbar spondylosis, with L5-S1 bilateral radiculopathy.  See also private treatment notes from March 2015 and June 2015.  

The Veteran has not undergone a VA examination for the claimed (or any other) neurological disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, VA should provide a VA examination to determine the nature and etiology of any current neurological disability, to include whether it is related to the service-connected back disability.

With regard to the issue of a higher rating for right knee osteoarthritis, the Veteran last underwent a VA examination in July 2013.  Subsequently, at the April 2016 Board hearing, the Veteran reported constant pain and swelling in his right knee.  He also reported flare-ups after 10 to 30 minutes of walking or standing.  Further, he reported buckling in his right knee, causing him fall in at least three occasions.  He added that knee instability has become a bigger issue over time.  Finally, he indicated that going up or down stairs is more or less out of the question.  The Veteran's testimony suggests that his right knee disability has worsened since the July 2013 VA examination.  Additionally, the VA examination does not appear to reflect the current severity of the service-connected disability.  Accordingly, VA must provide a new VA examination for the right knee disability.  Id.

With regard to the issue of a higher rating for the left shoulder, the Veteran last underwent a VA examination in July 2013.  Subsequently, at the April 2016 Board hearing, he reported that he experienced pain every time that he tried to reach the top of his head with his left arm.  He added that putting things on a shelf that is at shoulder level was practically impossible and that he had very little range of motion from his side with the left arm, due to his pain.  He indicated that his arm shakes when he lifts something (for example, a bottle of water) with his hand.  He also reported weakness and fatigue in his left shoulder.  Last, he stated that his left shoulder disability affects his sleep, as he can only sleep on his right side.  Again, the July 2013 VA examination report does not appear to reflect the current severity of the disability, as described by the Veteran in his April 2016 Board hearing.  Accordingly, VA must provide a new VA examination for the left shoulder.  Id.

With regard to the issue of service connection for bilateral hearing loss, a July 2013 VA examination (in Virtual VA) shows a diagnosis of sensorineural hearing loss for both ears.  In a November 2013 addendum opinion, the VA examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of acoustic trauma in service.  The examiner reasoned that there were no significant changes in hearing sensitivity documented in the medical records and that hearing sensitivity was within normal limits at separation.  

At his April 2016 Board hearing, the Veteran reported exposure to hazardous equipment, engine, and arms noise.  This report is consistent with his military occupational specialty of Bradley linebacker crewmember.  See DD Form 214.  As such, hazardous noise exposure is conceded.  The Veteran also testified that he noticed hearing loss in service, especially after a gunnery or maintenance series.
The November 2013 VA opinion did not consider these lay statements about symptoms and noise exposure in service.  Similarly, the examiner did not discuss the multiple audiograms in service.  The Veteran's representative contends that these audiograms show significant threshold shifts.  See April 2014 appellate brief; April 2016 Board hearing transcript at 25.  As such, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

With regard to the TDIU claim, an examiner should comment on the expected limitations each service-connected disability would impose in the workplace.

Finally, the Board notes that VA treatment records were last associated with the claims file in February 2015.  Insofar as these records show ongoing treatment for the Veteran's service-connected disabilities, particularly his PTSD, VA should make an effort to obtain any recent outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, forward the claims file, including a copy of this remand, to the individual who provided the November 2013 medical opinion on the etiology of the Veteran's hearing loss, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's current bilateral hearing loss as least as likely as not (probability of 50 percent or more) related to hazardous noise exposure in service?  The examiner should assume that such hazardous noise exposure in fact occurred.  The examiner should also consider the Veteran's testimony that he noticed hearing loss in service, especially after a gunnery or maintenance series and his contention that audiograms in service show significant threshold shifts.  In this regard, the examiner should clearly state what the threshold is for a "significant" shift in auditory acuity.

The examiner should explain the reasons for any opinion offered, to include discussion of specific audiograms in service.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  Additionally, schedule the Veteran for a VA medical examination by the appropriate clinician for the purposes of (1) determining the nature and etiology of any neurological disability of the lower extremities, (2) determining the current nature and severity of his service-connected PTSD, left shoulder, and right knee disabilities, and (3) determining the impact of his service-connected disabilities on his employability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.

(a)  For the neurological disability, the examiner should respond to the following:

(i)  Is any current lower extremity neurological disability as least as likely as not (probability of 50 percent or more) related to service?  

(ii)  If not, is any current lower extremity neurological disability at least as likely as not proximately due to, or a component of, Veteran's service-connected low back disability?  

(iii)  If not, then is it at least as likely as not that any current lower extremity neurological disability has been aggravated (permanently worsened beyond it natural progression) by his service-connected low back disability?  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

(b)  For purposes of the TDIU claim, the examiner is requested to describe the functional impairment caused by each of the service-connected disabilities (including bilateral knee disability, low back disability, left shoulder disability, bilateral plantar fasciitis, pseudofolliculitis barbae, and PTSD) and to state how they might impact the Veteran's ability to work.  For example, would there be limitation in bending?  Lifting?  Prolonged standing?  Concentration?  Ability to cooperate and work with other people?  Any other expected limitations should be noted for each disability.  Consideration should be given to the Veteran's level of education, special training, and previous work experience.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


